Title: To John Adams from John Jay, 31 January 1818
From: Jay, John
To: Adams, John


				
					Dear Sir
					Bedford—West Chester County—State of New York—31 Jany 1818—
				
				I recd. your Letter of the 9th. by the Mail which arrived here on the 24 Instant on the Return of Mr. Son and his Sisters from their Tour thro’ the Eastern States, it gave me pleasure to learn from them, that they had paid their Respects to you—that they found you and Mrs. Adams in good Health, and that I might expect a Letter from you—that expectation induced me to postpone expressing to you my Acknowledgments for the kind Reception they had at Quincy, and for your friendly Inquiries respecting me.my Daughter Mrs. Banyer has for years been in delicate health—it was thought that a long Journey would be useful to her; and her Brother and Sister agreed to accompany her. They were inclined to go either to the Falls of Niagara or to Quebeck; and set out for Albany with Intention to proceed to the one or the other, according to the information and Advice which they should receive from their Friends there. On their arrival at Albany, they were induced to prefer a Tour thro’ the Eastern States, and took it accordingly.—Had I been previously apprized of this, I should have sent them a Letter for you, with Directions to wait upon and deliver it to You.— I have not seen Mr. Wirt’s book, nor heard of the “Passage” in it, of which your Letter contains a Copy. You think that Passage, as you understand it, is not correct; and observe that, as I am the only man remaining alive who can perfectly correct it, in your opinion it is my conscientious Duty to do it.—For your Satisfaction and pursuant to your opinion, I will proceed to give you a plain Statement of Facts.There are Entries in the printed Journal of Congress, of 1774, which merit Attention, and I think the Extracts from that Journal which I shall introduce, afford inferences which militate against some of the Incidents mentioned in that Passage. That you may compare and examine both with the greater Ease to yourself, I will first insert the Passage, and then the Extracts.—“A Petition to the King, an Address to the People of Great Britain, and a Memorial to the People of British America, were agreed to be drawn. Mr. Lee, Mr. Henry and others were appointed for the first—Mr. Lee, Mr. Livingston, and Mr. Jay, for the two last—the splendor of their debut occasioned Mr. Henry to be designated by his Committee to draw the Petition to the King with which they were charged; and Mr. Lee was charged with the Address to the People of England. The last was first reported. On reading it, great Disappointment was expressed in every Countenance, and a dead Silence ensued for some Minutes. At Length it was laid on the Table, for Perusal and Consideration till the next day: when first one member and then another arose, and paying some faint Compliment to the Composition, observed that there were still certain Considerations not expressed, which should properly find a place in it. The Address was therefore committed for amendment; and one prepared by Mr. Jay, and offered by Governor Livingston was reported, and adopted, with scarcely an Alteration. These Facts are stated by a Gentleman, to whom they were communicated by Mr. Pendleton and Mr. Harrison of the Virginia Delegation (except that Mr. Harrison erroneously ascribed the Draught to Governor Livingston) and to whom they were afterward confirmed by Governor Livingston himself. Mr. Henry’s draught of a Petition to the King was equally unsuccesful, and was recommitted for amendment—Mr. John Dickenson (author of the Farmers Letters) was added to the Committee, and a new draught prepared by him, was adopted.”“Tuesday October 11—1774.”“Resolved unanimously—That a Memorial be prepared to the People of British America, stating to them the Necessity of a firm, united and invariable observation of the Measures recommended by the Congress, as they tender the invaluable Rights and Liberties derived to them from the Laws and Constitution of their Country.”“Also that an Address be prepared to the People of Great Britain”—“Ordered that Mr. Lee, Mr. Livingston, and Mr. Jay, be a Committee to prepare a draught of the Memorial and address.”—The Committee assigned the Memorial, which was first in order and also, deemed first in Importance, to Mr. Lee. Mr. Livingston, who was superior to me both in Age and Reputation, was desired to prepare the address.—He declined it, and urged me to undertake it. I finally consented, and did write it—“Tuesday—October 18. 1774.”“The Committee appointed to prepare an Address to the People of Great Britain, brought in a draught—which was read, and ordered to be on the Table, for the Perusal of the members; and to be taken into Consideration to–morrow”“Wednesday—October. 19. 1774”“The Congress resumed the Consideration of the address to the People of Great Britain, and the same being debated by Paragraphs, and sundry Amendments made, the same was re–committed, in order  that the Amendments may be taken in.”I was present in Congress and attended to the proposed Amendments—Mr. Lee (one of the Committee) moved that the Draught should be recommitted for the Purpose mentioned in the Journal, and for that Purpose it was recommitted.The amendments were made the next Day, and the Draught was returned to Congress the ensuring morning.“Friday—October 21. 1774—”“The Address to the People of Great Britain being brought in, and the amendments directed being made, the same was approved; and is as follows”Is it probable that the Committee found it necessary to assign both the Memorial and the Address to Mr. Lee?—or that he would readily undertake that double Task?—Or that, notwithstanding his other avocations in and out of Congress, he could finish them both, between the 11 October when they were ordered, and the 19th. when the Draught of the Memorial was reported?—According to the Journal, the Draught of the address was recommitted expressly for the purpose, and “in order that the amendments might be taken in.”Is it probable that the committee did nevertheless lay aside that Draught and substitute a new one? How could they have rendered such a Procedure reconciled to the Feelings of the writer of that Draught—or compatible with their recent approbation of it—or consistent with the Design and Object of the re–commitment? Could any of the Members have been so negligent of Delicacy and Propriety, as to propose or concur in such a Measure? Could the Embarrassments and difficulties attending it, have been surmounted between the Wednesday when the Address was re–committed, and the ensuring Friday when (with the Amendments taken in) it was read and approved?—The subsequent Occurrences you mention have not escaped my Recollection. I was informed, and I believe correctly, that one Person in particular of those you specify, had endeavoured by oblique Intimations to insinuate a Suspicion, that the address to the People of Great Britain was not written by me but by Govr. Livinston—that Gentleman repelled the Insinuation—he knew and felt what was due to Truth, and explicitly declared it.—Those Persons are dead and gone—their Design did not succeed, and I have no Desire that the memory of it should survive them.—As to the address or Petition to the King—who wrote the Draught that was reported and re–committed—how far it corresponded with the one that was adopted—whether Mr. Dickenson, after he was added to the committee, prepared an entire new Draught, or only cooperated, in amending the one then before the committee? are Questions which you only, who have survived all the other members of that Committee, can answer with Certainty. considering who were the Members of that Committee vizt. yourself, Mr. Lee, Mr. Johnson, Mr. Henry and Mr. Rutledge, I think the Idea of a new Draught cannot be correct. That Mr. Dickenson did write the subsequent or second address or Petition to the King, I have no Reason to doubt. To prepare an acceptable Draught of the first Petition was no Easy Task. Instructions as to Matters to be inserted in it were given to the Committee; and some were proposed which occasioned much Debate.—You may remember that many of the Members of that Congress were anxious that too much might not be done or said—and on the other hand, that there were many Members who were anxious that too little might not be done or said.—Hence there arose and prevailed a more than ordinary Degree of Sollicitude and watchfulness, both as to the purport of Subject matter, and to the Force and Latitude of Expressions: and hence also it may have happened that (except the Draught of a Letter to the Agents in England) every Report made to that Congress received Amendments, of one kind or other, before the approved and adopted it. Be pleased to present my best Respects to Mrs. Adams. It gives me to reflect that your Friendship for me has from “of old” continued steadfast; and that my Estimation of it has constantly animated the Attachment with which I have so long been and am / Dear Sir / your affte. Friend
				
					John Jay
				
				
			